Citation Nr: 1038123	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as due to cold weather exposure in 
service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in September 2010.  A copy of the transcript was reviewed 
and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, tinnitus, and bilateral knee 
disabilities.  The Veteran claims that he has a hearing loss 
disability and tinnitus due to acoustic trauma associated with 
his work in a large laundry facility during service.  In 
addition, the Veteran claims that during his work in a laundry 
facility in Greenland during service that his clothing was often 
wet and that the wet combined with the cold temperatures caused 
his current bilateral knee problems.  After a thorough review of 
the Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication of 
these claims. 
 
VA's duty to assist also includes a duty to provide the Veteran 
with a proper medical examination or opinion when warranted.  In 
this respect, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations that would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

In this case, the Board notes the Veteran's service treatment 
records do not include reports of knee problems during service.  
The Veteran asserts, however, that he did seek treatment for knee 
problems in service and that he was prescribed over the counter 
medication.  The Board observes that some of the Veteran's 
service records were damaged or destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
Moreover, the Veteran reports continuity of bilateral knee 
problems from service.  Indeed, the Veteran reports seeking 
treatment shortly after service from a private physician who 
suggested that the Veteran's bilateral knee problems might be 
related to service.  During the Veteran's September 2010 Board 
hearing he was unable to recall the treatment provider or 
facility and was only able to relate the timeframe to 
approximately 1959 or 1960.  In this regard, the Board recognizes 
that the Veteran is competent to give evidence about 
symptomatology experienced by the senses; for example, he is 
competent to discuss the existence of knee pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  VA treatment records 
indicate a current diagnosis of severe osteoarthritis of the 
bilateral knees.  VA records also indicate a total knee 
replacement in September 2003 by a Dr. Boone.  The Board notes 
that treatment reports and related records have not been 
associated with the claims file.  It is unclear from the record 
whether Dr. Boone is a VA or private physician.  In light of this 
evidence of in-service knee pain and continuity of knee pain 
following service, the Board finds that a VA examination is 
warranted to clarify the nature and etiology of the claimed 
disability.

The Veteran concedes that he did not seek treatment or report 
hearing problems or tinnitus in service, but he does claim 
continuity of hearing problems and tinnitus, as well as pain 
during service.  In that regard, the Board notes conflicting 
reports as to onset of his tinnitus and hearing problems.  In an 
April 2008 statement the Veteran reported experiencing tinnitus 
since service.  During the September 2010 Board hearing, however, 
the Veteran attributed tinnitus onset to between 15 and 20 years 
previously.  As to the Veteran's hearing acuity problems, in 
August 2005 the Veteran reported tinnitus, but denied hearing 
loss.  During the September 2010 Board hearing, the Veteran 
stated that he had experienced difficulty hearing in situations 
with background noise since service.  Given the potentially 
conflicting evidence of record and the reports of continuity of 
symptomatology from service, the Board finds that a VA 
examination is warranted to clarify the nature and etiology of 
the claimed disabilities.

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from June 2009 to the present and 
attempt to locate the records related to the Veteran's September 
2003 total knee arthroplasty by Dr. Boone and any associated 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA facilities 
from June 2009 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical records.

2.  Request the Veteran to provide relevant 
contact information for Dr. Boone, who 
apparently performed the Veteran's September 
2003 total knee arthroplasty.  Based on the 
Veteran's response, if current authorization 
is needed, this should be requested from the 
Veteran.  All records obtained or any 
response received should be associated with 
the claims file.

3.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for appropriate VA examinations for his 
bilateral knees, bilateral hearing loss, and 
tinnitus.  The claims file should be provided 
to the appropriate examiners for review, and 
the examiners should note that it has been 
reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiners 
should offer an opinion as to the most likely 
source of the Veteran's complaints, to 
include offering an opinion as to whether his 
right or left knee disabilities, his 
bilateral hearing loss, or tinnitus had their 
onset during military service or are 
otherwise related to service.    
 
It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any opinion 
provided.

4.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



